Defendant has appealed from a judgment in plaintiff’s favor in an action to recover damages for personal injuries. Defendant conducts a store in the city of Elmira, N. Y. On May 11, 1935, the plaintiff accompanied by her two children was a customer at this store. While standing at the corner of the candy counter examining the merchandise and after having made a purchase she turned to leave the building and her foot went down into an unguarded trap door opening located not more than three inches away from the counter at which she was standing. She was precipitated down the cellar steps and received the injuries to recover for which the action is brought. Defendant contends that there was no proof to warrant a finding that he was negligent, that plaintiff was guilty of contributory negligence, and that the verdict for $2,500 is excessive. The questions of defendant’s negligence and plaintiff’s contributory negligence were properly submitted to the jury. Plaintiff was injured in her right shoulder, back, right leg and ankle. She was treated by a physician on forty-five occasions. The X-rays of the shoulder showed a separation of the acromioclavicular joint, a condition which results in limitation of motion of the arm. Plaintiff also sustained an injury to the left sacroiliac joint, with a separation of this joint, and osteoarthritis of both joints. There is testimony that those injuries are permanent. Judgment and order unanimously affirmed, with costs. Present — Hill, P. J., MeNamee, Crapser, Bliss and Heffernan, JJ.